Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each limitation of amended/new claim(s) in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim and specification objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
merging leaf nodes of the decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic; and 
determining bins for a data model from the merged leaf nodes.  

From independent claim 9:
merging leaf nodes of the decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic in the sorted leaf nodes; and 
determining bins for a data model from the merged leaf nodes.

From independent claim 18:
merging leaf nodes of the third decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic; and 
determining bins for a data model from the merged leaf nodes.
	
The closest prior art of record, Burges et al. (US 2008/0172375 A1) teaches splitting a selected leaf node or merging it with another leaf node based on an increase in a calculated performance metric, normalized discounted cumulative gain (NDCG). In addition, a directed acyclic graph structure can grow until there is no further increase in the performance metric, or it can grow until the increase is below a given threshold value with ranked leaf nodes based on relevancies. 

Kadayam et al. (US 2015/0286695 A1) teaches that each leaf node has a minimum size and when a leaf node is below the minimum size, the leaf node is combined with one or more other leaf nodes, based on the assumption that keys are always sorted in a predefined key order (e.g., monotonically ascending). 

Marino et al. (US 11,379,744 B1) teaches that how to decide whether it is safe to merge two nodes varies by a node type. For beta action node, leaf nodes may be combined if these nodes perform the same action. For example, two beta join nodes may be combined based on same children, same join test, and same alpha parent(s) or same beta parent(s). 

Morinaka et al. (US 2014/0257816 A1) teaches obtaining means and variances of probability distributions associated with original leaf nodes, and modifying leaf nodes of a decision tree by setting a question on a leaf node to split the leaf node or merging a plurality of leaf nodes included in a subtree in which an ancestor node of the leaf node is a root node. 

However, none of the references discloses in detail 

From independent claim 1:
merging leaf nodes of the decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic; and 
determining bins for a data model from the merged leaf nodes.  

From independent claim 9:
merging leaf nodes of the decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic in the sorted leaf nodes; and 
determining bins for a data model from the merged leaf nodes.

From independent claim 18:
merging leaf nodes of the third decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic; and 
determining bins for a data model from the merged leaf nodes.
	
	as in the claims for the purpose of creating two decision trees, merging them and then merging leaf nodes of the final decision tree. Leaf nodes of the final decision tree are merged until weights of evidence of a training data set and weights of evidence of a validation data set are each monotonic so that bins for a data model are determined based on the merged leaf nodes.

In addition, the dependent claim(s) is/are also considered allowable since the dependent claim(s) is/are dependent on the independent claim(s) above which is/are allowable.

Specification
The abstract of the disclosure is objected to because 
The abstract says “variable data set” in lines 3 and 7 but it says “validation data set” in line 9. Thus, it appears that they are contradictory and “variable data set” may need to read “validation data set”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Par 44 says “a variable data 202V” while par 79 says “validation data set 202V”. In addition, par 15 says “The data may include a training data set and a variable data set”, par 66 says “variable data set %”, but par 72 says “At operation 606, the validation data set is binned” and pars 80, 83-84 say “validation data set”. Thus, it appears that they are contradictory and “variable data set” may need to read “validation data set”. In addition, it appears that “variable data” in pars 18-23 may need to read “validation data” as well.
Appropriate correction is required. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “determining bins” in line 14 may need to read “determining a second plurality of bins” or something else. Appropriate correction is required. In addition, claim(s) 9 and 18 is/are objected to for the same reason.
Claim(s) 2 is/are objected to because of the following informalities: “the other bins” in line 3 may need to read “other bins” or something else. Appropriate correction is required. 
Claim(s) 3 is/are objected to because of the following informalities: “the ascending order” in line 3 may need to read “an ascending order” or something else. In addition, “the bin” in line 5 may need to read “a bin” or something else. Furthermore, “binning the variables to the bins” in line 5 may need to read “binning the variables into the bins” or something else. Appropriate correction is required. 
Claim(s) 4 is/are objected to because of the following informalities: “variable data set” in line 7 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 7 is/are objected to because of the following informalities: “variable data set” in lines 6 and 8 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 8 is/are objected to because of the following informalities: “variable data set” in lines 5 and 7 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 9 is/are objected to because of the following informalities: “the training data set” in line 2 may need to read “a training data set” or something else. In addition, “sorting the leaf nodes” should read “sorting leaf nodes”. Furthermore, “merging leaf nodes” should read “merging the leaf nodes”. Appropriate correction is required. 
Claim(s) 10 is/are objected to because of the following informalities: “the bin that” in line 5 should read “a bin that”. Appropriate correction is required. 
Claim(s) 12 is/are objected to because of the following informalities: “variable data set” in line 7 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 13 is/are objected to because of the following informalities: “variable data set” in lines 5 and 7 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 14 is/are objected to because of the following informalities: “determining the bins for the data model” in line 1 may need to read “determining the second plurality of bins for the data model” or something else. In addition, “an information value” line 5 should read “another information value” or something else. Furthermore, “variable data set” in line 6 may need to read “validation data set” or something else. Moreover, “the bins for the data model” in line 7 may need to read “the second plurality of bins for the data model” or something else. Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities: “determining the bins for the data model” in line 1 may need to read “determining the second plurality of bins for the data model”. In addition, “a population stability index” in line 5 should read “another population stability index” or something else. Furthermore, “variable data set” in line 6 may need to read “validation data set” or something else. Appropriate correction is required. 
Claim(s) 18 is/are objected to because of the following informalities: “variable data set” in line 10 may need to read “validation data set” or something else. In addition, “a first decision tree and a second decision tree” should read “the first decision tree and the second decision tree” or something else. Appropriate correction is required. 
Claim(s) 19 is/are objected to because of the following informalities: “variable data set” in line 6 may need to read “validation data set” or something else. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 is/are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because the recited limitation “merging leaf nodes of the decision tree until a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic” is not clear. The limitation says “a weight of evidence associated with the training data set and a weight of evidence associated with the validation data set are both monotonic”, but it is not clear since a single weight of evidence cannot be monotonic if each data set is considered separately. The specification (par 41) says “a distinct weight of evidence may be assigned to each bin” and par 58 says “each row may include … a weight of evidence associated with data set 202D (dev_woe), … a weight of evidence of data set 202V (val_wgt_bad)” along with figs 5A-C. In addition, par 59 says “data modeling module 114 may sort and combine the rows and hence leaf nodes 406 of decision tree 208C until the weight of evidence of data set 202D and the weight of evidence of data set 202V are monotonic and are increasing.” However, it does not appear that the specification clarifies the recited limitation. 
In addition, it is not clear if weights of evidence associated with the training data set and weights of evidence associated with the validation data set are each monotonic, or if both “a weight of evidence associated with the training data set” and “a weight of evidence associated with the validation data set” are monotonic together, or something else. For example, the specification (par 59) says “data modeling module 114 may sort and combine the rows and hence leaf nodes 406 of decision tree 208C until the weight of evidence of data set 202D and the weight of evidence of data set 202V are monotonic and are increasing.” However, the specification appears to repeat the same language without clarifying the recited limitation.  
Thus, it appears that the limitation may need to read “merging leaf nodes of the decision tree until weights of evidence associated with the training data set and weights of evidence associated with the validation data set are each monotonic” or something else. For the purposes of examination, “merging leaf nodes of the decision tree until weights of evidence associated with the training data set and weights of evidence associated with the validation data set are each monotonic” is used. Appropriate correction is required. In addition, claim(s) 9 and 18 is/are rejected for the same reason.
Claims 1, 9 and 18 each recite limitations that raise issues of indefiniteness as set forth below, and dependent claims 2-8, 10-17, 19-20 are rejected at least based on their direct and/or indirect dependency from the independent claims. Appropriate explanation and/or amendment is required.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ren et al. (Global Refinement of Random Forest) teaches that two adjacent leaves are merged into one new leaf if the norm of their leaf vectors are close to zeros.
Xu et al. (A Natural Chinese speech Driven Mouth Animation System) teaches merging leaf nodes based on log-likelihood among leaf nodes.
Narsky et al. (StatPatternRecognition: A C++ Package for Statistical Analysis of High Energy Physics Data) teaches that terminal nodes are merged to get rid of those that do not contribute to the overall signal figure of merit.
Sug et al. (Sampling Scheme for Better RBF network) teaches integrating sibling terminal nodes together until the number of training examples reaches some predefined limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEHWAN KIM/Examiner, Art Unit 2129                                                                                                                                                                                                        10/25/2022